DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 10-11, 13, 15, 22 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 10-11, 13, 15, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamiya, US Pub 2015/0156363.
            As to claim 10 [independent], Takamiya teaches an image forming apparatus comprising: 
            a controller including a processor [fig. 1, element 102; 0023], the controller configured to [fig. 1, element 102; 0023, 0045]
            display a function restriction setting screen that enables setting of restricting use of at least one of a first function and a second function that use an external storage device connected [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b)]; 
             display a selection screen for selecting a use function from among the first function and the second function according to connection of the external storage device in a case where use of neither the first function nor the second function is restricted based on the setting on the function restriction setting screen [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b). Similarly, when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c), which implies that the neither the first restricted function nor the second restricted function is restricted when the USB memory is attached and detected and the desire function screen would be displayed according to function setting screen information shown in fig. 4a]; and 
             display, in a case where use of one of the first function and the second function is restricted based on the setting on the function restriction setting screen [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b)], a setting screen concerning a function of which use is not restricted based on the setting on the function restriction setting screen [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b). Similarly, when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c), which implies that the neither the first restricted function nor the second restricted function is restricted when the USB memory is attached and detected and the desire function screen would be displayed according to function setting screen information shown in fig. 4a].  

              As to claim 11 [dependent from claim 10], Takamiya teaches a reader [fig. 1, element 109; 0022] that reads a document and generates image data of the document concerned [0025, 0028  Takamiya teaches that the reader 107 scans the document to generate electronic document]; and 
              a printer [fig. 1, element 107; 0022] that performs a print process, wherein the first function stores the image data generated by the reader into the external storage device [0025, 0028  Takamiya teaches that the reader 107 prints the document stored in the USB memory], and 
              wherein the second function performs the print process based on print data stored in the external storage device [fig. 1, element 102 & figs. 4a, c, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c)].  

             As to claim 13 [independent], However, the independent claim 13 essentially claimed same subject matter as claimed in the independent claim 10 for/and/with other claim limitations, and are therefore the independent claim 13 would be rejected based on same rationale as applied to the independent claim 10.

            As to claim 15 [independent], However, the independent claim 15 essentially claimed same subject matter as claimed in the independent claim 10 for/and/with other claim limitations, and are therefore the independent claim 15 would be rejected based on same rationale as applied to the independent claim 10.

             As to claim 22 [dependent from claim 10], Takamiya teaches wherein the selection screen is displayed according to an attachment of the external storage device [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not].


Response to Arguments
5.          Applicant’s arguments, with respect to claims 10-11, 13, 15, 22 have been fully considered and are persuasive.  However, the previous non-final rejection with respect to claims 1-15 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art Takamiya (US Pub 2015/0156363).             
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674